Exhibit 10.1

Ascendas IT Park (Chennai) Ltd

Pinnacle, #01-07 & 08, 1st Floor

International Tech Park Chennai

Tarameni Road, Chennai – 600 113

THIS DEED OF LEASE is made and executed this 22nd day of December 2010.

BETWEEN

ASCENDAS IT PARK (CHENNAI) LIMITED, a company incorporated under the Companies
Act, 1956 having its registered office at Unit No.7 & 8, I Floor, International
Tech Park Chennai, Taramani Road, Taramani, Chennai - 600 113 hereinafter
referred to as the “LESSOR” (which expression shall unless excluded by or
repugnant to the subject or context be deemed to mean and include its successors
and assigns) of the ONE PART; represented by its Authorised Signatory Mr. V.V.
Balaji;

AND

LIONBRIDGE TECHNOLOGIES PRIVATE LIMITED, a company incorporated under the
Companies Act, 1956 having its registered office at 6th Floor, Spectra Building,
Hiranandani Business Park, Powai, Mumbai 400 076 hereinafter referred to as the
“LESSEE” (which expression shall unless excluded by or repugnant to the subject
or context mean and include its successors and permitted assigns) of the OTHER
PART represented by its Authorised Signatory Mr. Sarath Chandra Divella.

 

1



--------------------------------------------------------------------------------

W H E R E A S

 

A.

The Lessor is the absolute owner in respect of the land measuring 5 acres
situated at Taramani - CSIR Road, Chennai, Tamil Nadu fully described in the
First Schedule hereunder written and hereinafter referred to as the “Said Land”
having been put in possession of the same by the Government of Tamilnadu through
the Collector of Chennai vide his proceedings bearing Letter No: O2/49665/2001
dated 26th July 2005.

 

B.

The Lessor has constructed a building known as “International Tech Park,
Chennai” on the Said Land for information technology related businesses and/ or
IT enabled services and other related services and amenities. The expression
“International Tech Park, Chennai” means the 2nd Phase of construction
consisting of 5 acres of the Land out of the proposed 3 phases of construction.

 

C.

The Lessee has approached the Lessor to grant a lease of Unit No. #7 – 01 on the
7th floor measuring approximately 25,720 sq.ft square feet of super built up
area in International Tech Park, more fully described in the Second Schedule
hereunder written and hereinafter referred to as the “Unit”. The Unit is
delineated in red in the floor plan in the Third Schedule.

 

D The Lessor has agreed to grant a lease of Unit on the terms and conditions set
out hereinbelow.

NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES
HERETO AS FOLLOWS:

 

1.    THE LESSEE COVENANTS WITH THE LESSOR as follows :    1.1    The lease
shall be for a period of 3 (three) years with effect from 26th January, 2011 to
25th January, 2014.    Term 1.2    The Lessee shall pay a sum of Rs. 43/-
(Rupees Forty Three only) per square feet per month in respect of 25,720 square
feet of the super built up area of the Unit aggregating to Rs. 11,05,960/-
(Eleven lakhs five thousand nine hundred and sixty) subject to any withholding
taxes and / or other statutory deductions as may be applicable from time to
time.    Rent 1.3    The Lessee has deposited an interest free refundable
security deposit of Rs. 1,10,59,600./- (Rupees One Crore ten lakhs fifty nine
thousand, six hundred only) equivalent to 10 months of the total monthly
aggregate rent by way of security for the due observance and compliance of the
terms and conditions of this Deed. The security deposit shall be returned by the
Lessor subject to deduction of such sum as may be due and owing by the Lessee to
the Lessor (including monies payable for reinstatement of the Unit if the Lessee
has failed to do so) within a period of 15 days after the return of vacant
possession of the Unit by the Lessee to the Lessor, failing which the same shall
carry interest at the rate of 18% p.a. till it is fully returned.    Security
Deposit 1.4    The Lessee shall enter into a separate Services Agreement with
the Lessor or its assignee(s) in relation to the operation and maintenance of
the common areas and the use of the car park    Services Agreement

 

2



--------------------------------------------------------------------------------

1.5    The Lessee shall pay to the Lessor the actual charges/fee/s for all
utilities including air-conditioning and electricity used for the Unit as per
the reading of the meters installed for the purpose within two business days
immediately upon demand made by way of submission of Bills / Debit Notes raised
upon Lessee by the Lessor by the Lessor. The Lessor reserves the right to
forthwith terminate these services for non-payment for more than seven business
days from the due date after a written reminder notice has been sent from the
Lessor to the Lessee.    Utilities 1.6    The Lessee shall pay the monthly rent
reserved in clause 1.2 above every month in advance on or before the 5th day of
each calendar month according to English Calendar. All other payments due
pursuant to this Deed shall be paid within 7 days of date of billing unless
otherwise stipulated in the bill.    Payment Date 1.7    The Lessee shall make
payment of rent and other monies due under this Deed by demand draft or account
payee cheque, payable at Chennai and drawn in the name of the Lessor subject to
any withholding taxes and / or other statutory deductions as may be applicable
from time to time. Outstation cheques will not be accepted.    Mode of payment
1.8    If the rent or any other sum due under this Deed is not paid on the due
date, the Lessee shall pay interest at the rate of 1.5% per month from the due
date till the date of payment.    Interest 1.9    The Lessee shall submit to the
Lessor the tax deductible at source (TDS) certificates evidencing the Income Tax
deducted and deposited in the calendar month of May every year.    TDS 1.10   

The Lessor shall pay the Property Tax and Urban Land Tax as may be assessed from
time to time. All other taxes if any, shall be reimbursed by the Lessee in
respect of the Unit, as and when demanded by the Lessor.

 

The Lessee shall also pay the applicable Service Taxes on the rental mentioned
in clause 1.2 above. Further, the Lessee also undertakes to pay any sales tax/
value added tax/lease tax, if any, on the Fit Out Rent reserved herein.

   Taxes 1.11    The Lessee shall bear stamp duty and registration charges of
this Deed.    Stamp Duty & Others 1.12    The Lessee shall use the Unit for the
purpose of IT/ ITES only and shall not use the same for any other purpose
without the prior written consent of the Lessor.    Authorised Use 1.13    The
Lessee undertakes and warrants that it has all necessary permissions and
approvals as required to carry out its activities in the Unit and is legally
competent to enter into this Deed to carry out the above activities and shall be
solely responsible and liable for the same.    Lessee’s Approvals 1.14    The
Lessee shall not store or bring into the Unit any article, substance or liquid
of a specially combustible, toxic, noxious, inflammable or explosive nature and
shall comply with the requirements and recommendations of all governmental and
statutory authorities, including, the fire authority and municipal authorities,
and the Lessor.    Inflammable or Explosive Substances 1.15    The Lessee shall
not carry out or permit to be carried out in any part of the Unit, the building
or the Said Land any offensive, illegal or unlawful manufacture, business or
activities.    Illegal Activities

 

3



--------------------------------------------------------------------------------

1.16    The Lessee shall not affix, paint or otherwise exhibit any name plate,
banner, advertisement or other sign except with the Lessor’s prior written
approval.    Signage 1.17    The Lessee shall keep the Unit in good and
tenantable condition from the date of possession of the Unit till the same is
handed over back to the Lessor (reasonable wear and tear excepted).   
Tenantable Condition 1.18    The Lessee shall not damage or suffer to be done
damage in or to the Said Land and the building and other facilities thereon
including without limitation the staircases, lifts, passage ways, car parks,
common areas and amenities (reasonable wear and tear and genuine accidents
excepted).    Damage to Said Land 1.19    The Lessee shall not be entitled to
assign, let, sub-let, grant leave and licence or part with possession of the
Unit or any portion thereof. However, Lessee may assign the Unit to its
subsidiaries or group companies where 51% or more of its shareholdings is held
solely by the Lessee or the Lessee’s Parent Company with prior intimation to the
Lessor and the same would not be unreasonably withheld.    Assignment or
Subletting 1.20    The Lessee shall not do any acts, deeds or things which may
cause any annoyance or nuisance to the co-occupant/s of the said building.   
Nuisance 1.21    If on or after expiry or early termination of the term of the
Lease, Lessee fails to hand-over the vacant and peaceful possession of the
premises to the Lessor, the Lessee in that event shall be liable to pay a
monthly holding over charge equvivalent to double the amount of rent paid for
the previous month in lieu of then prevailing Base Rent for the period it
remains in possession of the premises. The Lessor shall however be entitled to
avail its legal rights qua the premises against the Lessee irrespective of the
payment of Holding over charges and such payment shall not entail any right,
whatsoever to the Lessee, over the premises. The status of the Lessee during the
period of hold-over shall not be more than that of an illegal occupant.   
Holding Over Charges 1.22    The Lessee shall not carry out any renovation works
or make any additions or alterations to the Unit (including the exterior and
elevation of the Unit), the building or the Said Land without the Lessor’s prior
written consent which shall not be unreasonably withheld, and if required by the
Lessor, must place with the Lessor an additional deposit equivalent to Rs. 50
per square feet of the Unit or such other amount as the Lessor may deem
sufficient as security for any damage caused to the Unit or the building during
the course of such alteration and addition works and the cost incurred by the
Lessor in the disposal of all debris and waste materials resulting from the
Lessor’s renovation works. Such additional deposit shall be refunded by the
Lessor to the Lessee, on the completion of alteration and addition for Units,
after adjusting the cost of damages to the Units and rest of the building and
the cost incurred by the Lessor in disposal of debris and waste materials
resulting from the above works, if any.    Additions & Alterations 1.23   
Subject to the Lessee reinstating the Unit to its original state and condition
(reasonable wear and tear excepted) upon return of possession and the aforesaid
clause, the Lessee, at its own costs, may install tenant’s fixtures and fittings
such as electrical and other fittings, false ceilings, furniture, air
conditioners, telephone and other equipment and conveniences for convenient use
of the Unit.    Tenant’s Fixtures and Fittings

 

4



--------------------------------------------------------------------------------

1.24    The Lessee herein shall from time to time permit and/or allow the Lessor
and their servants, agents, engineers and surveyors with or without masons,
mistries, contractors, architects and necessary equipment to enter into the Unit
or portion thereof and to view the state and condition of the Unit and also to
repair, renovate, replace water pipes, sewerage pipes, soil pipes, ducts and
other fixtures and fittings of common use only after giving reasonable prior
notice in writing to the Lessee before such entry.   

Inspection

&

Repair

1.25    The Lessee has, relying on the Lessor’s representation, accepted the
right, title and interest of the Lessor and shall not dispute the right, title
and interest of the Lessor in respect of the ownership of the Unit.    Lessor’s
Title 1.26    The Lessee shall remove all its fixtures and fittings and rectify
alterations without causing any unreasonable damage to the Unit and handover
vacant and peaceful possession of the Unit on the expiry of the term of the Deed
or earlier determination thereof in the same condition in which it was let out
subject to reasonable wear and tear and the Lessor shall be entitled to enter
upon and take possession of the Unit. If the Lessee failed to reinstate the Unit
in accordance with this Deed then the Lessor shall be entitled to charge the
Lessee for any period of reinstatement which extends beyond the termination of
the Lease by natural expiry or otherwise in addition to the cost of the
reinstatement work.    Return of Possession 1.27    The Lessee agrees that it
shall always observe, perform and abide by all the rules, regulations and
guidelines of the Lessor (“Bye-Laws”) for the effective management, control and
maintenance of International Tech Park, Chennai The terms and conditions in the
Bye-laws, which may be revised from time to time are supplemental to those laid
down in this Deed and for the general purpose of carrying into effect the
general terms of this Deed. However, in the event of the existence of a conflict
between the terms of this Agreement/Deed and the terms set out in the
‘Bye-Laws’, the terms of this Agreement/Deed will supersede ‘Bye-Laws’ to that
extent.    Compliance with Bye-Laws and Guidelines 1.28    The Lessee and the
Lessor shall at all times comply with the relevant laws and regulations and the
directions of the relevant governmental and statutory authorities.    Compliance
with Laws 1.29    The Lessee shall indemnify and keep indemnified the Lessor
against any and all claims, losses, injuries, liabilities, costs, expenses,
damages, actions or proceedings whatsoever which may be made or taken against
the Lessor by any person or which may be suffered by the Lessor arising out of
any action or non action, accident or otherwise, or by any reason of the
Lessee’s operations and use of the Unit and the various facilities.    Indemnity
for Breach 1.30    The Lessee shall take out insurance with respect to the Unit
covering any act or omission by the Lessee and the Lessee shall pay the premium
in respect of such insurance. The Lessee shall be liable against any loss or
damage caused to any third party as a result of any willful act or omission by
the Lessee and the Lessee hereby indemnifies the Lessor against all claims made
as a result of such act or omission by the Lessee.    Lessee’s Insurance 1.31   
The Lessee shall not do or suffer to be done on or in the Unit or any part of
the Said Land anything whereby any insurances of the Unit or the Said Land or
any part thereof effected by the Lessor (which the Lessor has effected
regardless of whether it is not bound or obliged to) may be rendered void or
voidable or whereby the premium thereon may be increased and to repay to the
Lessor on demand all sums paid by the Lessor by way of increased premium and all
expenses incurred by the Lessor in connection with insurance rendered necessary
by a breach or non-observance of this covenant without prejudice to any other
rights and remedies available to the Lessor.   

Lessor’s

Insurance

2.      

   THE LESSOR COVENANTS WITH THE LESSEE AS FOLLOWS:   

 

5



--------------------------------------------------------------------------------

2.1    The Lessee paying the rent and other charges in respect of the Unit as
provided in this Deed and performing and observing the covenants and conditions
and stipulations on its part herein to be observed, shall peaceably and quietly
hold, possess and enjoy the Unit and every part thereof during the term hereby
created without any lawful interruption, disturbance claim or demand whatsoever
from or by the Lessor or any other person whomsoever.    Quiet Enjoyment 2.2   
The Lessor shall pay the Property Tax and Urban Land Tax for the Unit throughout
the term of this Deed.    Taxes 2.3    The Lessor undertakes and warrants that
it is the sole legal and beneficial owner of the building and the Unit being the
subject matter of this lease and has all necessary permissions and approvals as
required to grant this lease in favour of the lessee and to enter into this Deed
to carry out the obligations of the lessor under this Deed.    Title 3    IT IS
HEREBY FURTHER AGREED BY AND BETWEEN THE LESSOR AND LESSEE AS FOLLOWS:    3.1   
This lease may be renewed for a further period by execution and registration of
fresh lease deed subject to such other terms and conditions as may be mutually
agreed between the parties. If the Lessee desires to renew the lease, it shall
give notice of such intention by issuing to the Lessor a written notice at least
6 months prior to the expiry of the lease period and the renewal will have to be
agreed 60 days prior to the expiry of the initial lease term. In the event the
Lessor and the Lessee fail to agree upon the terms and conditions of renewal,
the Lessee shall vacate and deliver peaceful vacant possession of the Unit to
the Lessor upon natural expiry of the initial lease period in accordance with
the terms of this Deed.    Renewal 3.2    If :    Termination due to Lessee’s
Breach   

(a)      the rent and/or any of the other charges reserved or any part hereof
shall be in arrears for a period of two consecutive months after the respective
date hereinbefore appointed for payment thereof; or

     

(b)      in the case of any other breach by the Lessee in the performance and
observance of any of the covenants and conditions herein contained and on its
part to be observed and performed and the breaches are not remedied within one
month from the date of the notice in that regard from the Lessor,

      then and in any of such event the Lessor shall be entitled to determine
this Deed forthwith thereafter without any further notice and enter upon the
Unit and the Lessee shall not be entitled to remain in possession of the Unit in
any manner.    3.3    The Lessee shall be entitled to terminate this Deed at any
point of time during this Lease tenure by giving 6 months prior written notice
to the Lessor. In the event the dues exceeds the Security Deposit, the Lessor
shall have the right to forfeit the entire security deposit amount and the
Lessee shall be liable to pay the balance amount to the Lessor and till such
payment is made, the Lessor shall continue to have lien and charge on the entire
assets of the Lessee.    Premature Termination

 

6



--------------------------------------------------------------------------------

3.4    The Lessee has to bond the Unit with the Software Technology Parks of
India/Customs/Appropriate Authority, it shall be the Lessee’s sole
responsibility to bond the Unit and furnish the necessary certificate to the
Lessor.    Bonded with STP 3.5    The Lessor shall be entitled to make
additions, raise storeys, construct additional blocks or structures and the same
shall be the property of the Lessor, which shall be free to dispose off the same
and the Lessee shall not be entitled to object to such construction or
disposition as long as the peaceful possession and use by the Lessee of the Unit
under this Deed is not affected in any manner.    Construction by the Lessor 3.6
   The Said Land, the buildings and facilities constructed thereon, the
services, open spaces, common areas and amenities and the specialised and
distinctive services provided in International Tech Park shall all be
controlled, maintained and managed by the Lessor or its assignee(s).   

Management of

International Tech Park

3.7    The Lessor shall be entitled to lease, license, agree to lease, or sell
other units in International Tech Park subject to such terms and conditions as
the Lessor may think fit.    Lessor’s right to lease other units 3.8   

If the Lessee fails to observe any law, direction, order, notice or requirements
of any government or public body or authority, the Lessor may in the Lessor’s
sole discretion perform the same and all expenses and costs incurred thereby
shall be recoverable from the Lessee by the Lessor.

 

Likewise, If the Lessor fails to observe any law, direction, order, notice or
requirements of any government or public body or authority to be observed or
performed by the Lessor which affects the Lessee’s use and possession of the
Unit, the Lessee may after serving a 30 days written notice in the Lessee’s sole
discretion perform the same and all expenses and costs incurred thereby shall be
recoverable from the Lessor by the Lessee.

   Lessor’s Self Help 3.9    The Lessee will enjoy freedom to access, occupy and
operate from the demised premises 365 days a year and 24 hours a day at no
additional charge and without disturbing the quite and peaceful possession of
the other tenants.    Round the Clock Access 3.10    The Lessor shall be
entitled to transfer, mortgage or dispose of its interest in the Unit, provided
that the same does not affect or prejudice the rights created in favour of the
Lessee and the obligation on the Lessor to refund the security deposit as
provided herein and subject to this, the Lessee shall not be entitled to object
to the same.    Transfer or Mortgage by Lessor 3.11    If any dispute or
difference arises between the Lessor and the Lessee during the period of lease
or upon the expiry of the said lease, both parties shall seek to resolve by
mutual discussions. If such discussions are unsuccessful, the same shall be
referred to arbitration in accordance with the provisions of the Arbitration and
Conciliation Act, 1996 for the time being in force. Arbitration shall be by a
sole arbitrator if parties can agree upon one and failing that the disputes
shall be referred to an arbitrator to be selected by the Lessee out of a panel
of three names submitted by the Lessor. The arbitration sitting shall be
conducted in English language and venue shall be at Chennai.    Arbitration

 

7



--------------------------------------------------------------------------------

3.12    This Deed shall be governed by the laws of India.    Governing Law 3.13
   All side notes, headings and definitions are for the purposes of reference
only.    Interpretation 3.14   

All notices, communications, demands, requests, approvals or consents required
to be given or made under this Agreement by either party must be in writing and
shall be effective only if either personally delivered, sent by pre-paid mail or
by facsimile to the addresses and to the attention persons indicated below:-

 

To the Lessor

 

Ascendas IT Park (Chennai) Limited,

Unit No.7 & 8,

I Floor, International Tech Park Chennai,

Taramani Road,

Taramani, Chennai - 600 113

 

To the Lessee

 

Lionbridge Technologies Private Limited

 

6th Floor, Spectra Building,

Hiranandani Business Park,

Powai, Mumbai 400 076

 

Any notices, communications, demands, requests, approvals or consents shall be
deemed to be duly given and received:-

 

(1)    if personally delivered, on the day of delivery;

(2)    if sent by pre-paid mail, 2 days after the same is sent; and

(3)    if sent by facsimile, on the day of sending provided a confirmation copy
is hand delivered or sent by pre-paid mail within 24 hours.

 

Either party may, from time to time by written notice to the other, designate a
different address applicable or designate a different person to whom the
notices, communications, demands, requests, approvals or consents must be
attentioned to.

   Notices

 

8



--------------------------------------------------------------------------------

THE FIRST SCHEDULE ABOVE REFERRED TO :

(Description of Said Land)

All that piece and parcel of land measuring about 5,383 square meters situated
at T.S. No.8/1, Block 9, Kanakam Village, Mambalam – Guindy Taluk, Chennai
District and All that piece and parcel of land measuring about 14,852 square
meters situated at T.S. No. 1/7, Block 7, Tiruvanmiyar Village, Mylapore –
Triplicane Taluk, Chennai District

and bounded on the :

North by : Kanagam Village, Block 9, T.S. No.8/2 and Thiruvanmiyur

                      Village Block 7, T.S. No.1/6

East by : Thiruvanmiyur Village, Block 7, T.S. No.1/7 and Thiruvanmiyur

                      Village Block 7, T.S. No.1/1

South by : Kanagam Village, Block 9, T.S. No.9 and Thiruvanmiyur

                      Village Block 7, T.S. No.1/1

West by : Kanagam Village, Block 9, T.S. No.7 and Kanagam

                      Village Block 9, T.S. No.8/1

 

9



--------------------------------------------------------------------------------

THE SECOND SCHEDULE ABOVE REFERRED TO :

(Description of Unit)

The premises bearing Unit No. # 7 – 01, on the 7th floor measuring approximately
25,720 square feet of super built up area in the multi-storey building known as
“International Tech Park, Chennai” situated at Taramani CSIR Road, Chennai,
Tamilnadu

 

10



--------------------------------------------------------------------------------

THE THIRD SCHEDULE ABOVE REFERRED TO :

(Floor Plan of Unit)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have set and subscribed their respective
hands and seals on the day month and year first above written.

 

SIGNED SEALED AND DELIVERED on behalf
of the LESSOR at Chennai in the presence of :    

Ascendas IT Park (Chennai) Ltd.

Illegible signature

    Lionbridge Technologies Pvt. Ltd. SIGNED SEALED AND DELIVERED on behalf
of the LESSEE at Chennai in the presence of :     D. Sarath Chandra WITNESSES:  
  1. Venkatesh Iyer     2. Signatures not legible    

 

12